In a proceeding to establish paternity and for child support, the petitioner appeals from an order of the Family Court, Suffolk County (Snellenburg, J.), entered September 19, 1994, which granted the motion of the respondent to dismiss the petition.
*639Ordered that the order is affirmed, without costs or disbursements.
The petitioner commenced this proceeding, inter alia, to establish that the respondent was his biological father. However, in 1984, the petitioner’s mother commenced and unsuccessfully prosecuted a proceeding for the same relief (see, Matter of Denise H. v John C., 135 AD2d 816). Accordingly, because the petitioner and his mother are parties in privity with one another, the instant proceeding is barred by the doctrine of res judicata (see, Matter of Slocum [Nathan A.] v Joseph B., 183 AD2d 102). Contrary to the petitioner’s assertions on appeal, the record reveals that the proceeding commenced by the petitioner’s mother was neither commenced nor prosecuted by the Department of Social Services pursuant to Family Court Act § 571 (see, Matter of Cathleen P. v Gary P., 63 NY2d 805; Matter of Rhonda Y. v Victor Z., 198 AD2d 596).
The petitioner’s remaining contention is without merit. Mangano, P. J., Ritter, Hart and McGinity, JJ., concur.